MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                     Aug 15 2018, 8:48 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Wendell H. Lawson,                                       August 15, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-334
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jane Craney,
Appellee-Plaintiff                                       Senior Judge
                                                         Trial Court Cause No.
                                                         49G06-1706-F5-24130



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-334 | August 15, 2018                     Page 1 of 5
[1]   Wendell Lawson appeals his conviction for Level 5 Felony Operating a Motor

      Vehicle with Driving Privileges Forfeited for Life, 1 arguing that the evidence is

      insufficient to support the conviction. Finding the evidence sufficient, we

      affirm.


                                                     Facts
[2]   On June 29, 2017, emergency medical technicians, firefighters, and law

      enforcement officials responded to a dispatch regarding a vehicle stopped in the

      roadway on 18th Street in Indianapolis with a possibly unconscious male driver.

      Officials arrived to find a person, later identified as Lawson, in the driver’s seat

      of a vehicle that was stopped in the middle of the eastbound lane, with part of

      the vehicle sticking into a nearby parking lot. The vehicle’s engine was running

      and no one else was inside. One of the firemen turned the ignition off and left

      the keys in the ignition. After being roused by officials, Lawson informed a

      police officer that he had left a friend’s house on the east side of town and was

      on his way home.


[3]   On June 30, 2017, the State charged Lawson with Level 5 felony operating a

      motor vehicle with driving privileges forfeited for life. Following a January 31,

      2018, bench trial, the trial court found Lawson guilty as charged. The trial




      1
          Ind. Code § 9-30-10-17(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-334 | August 15, 2018   Page 2 of 5
      court sentenced Lawson to three years, with one year executed on home

      detention and two years suspended to probation. Lawson now appeals.


                                   Discussion and Decision
[4]   Lawson’s sole argument on appeal is that the evidence does not establish that

      he was operating the vehicle in which he was found. When reviewing the

      sufficiency of the evidence to support a conviction, we must consider only the

      probative evidence and reasonable inferences supporting the conviction and will

      neither assess witness credibility nor reweigh the evidence. Drane v. State, 867
N.E.2d 144, 146 (Ind. 2007). We will affirm unless no reasonable factfinder

      could find the elements of the crime proved beyond a reasonable doubt. Id.


[5]   To convict Lawson of the charged offense, the State was required to prove

      beyond a reasonable doubt that he operated a motor vehicle after his driving

      privileges had been forfeited for life. I.C. § 9-30-10-17(a)(1). He only contests

      whether the evidence establishes that he was operating the vehicle.


[6]   The record reveals that Lawson was found alone in a vehicle that was stopped

      in the middle of an Indianapolis roadway. He was in the driver’s seat and the

      engine was running. He told responding officers that he was traveling from a

      friend’s house on the other side of town to his own residence; at no point did he

      say that anyone else had ever been in the vehicle with him. This evidence

      readily supports the trial court’s conclusion that Lawson was operating the

      vehicle.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-334 | August 15, 2018   Page 3 of 5
[7]   Lawson points to evidence in the record that raises a question as to whether the

      vehicle’s engine was, indeed, running when officials responded to the scene.

      This, however, amounts to a request that we reweigh the evidence, which we

      decline to do.


[8]   He also directs our attention to this Court’s opinion in Clark v. State, 611 N.E.2d
181 (Ind. Ct. App. 1993), in support of his assertion that the evidence does not

      establish that he was operating the vehicle. In Clark, a law enforcement official

      discovered the defendant sleeping in a car at an apartment complex. Id. at 181.

      Clark was sitting in the driver’s seat, the engine was running, the car lights were

      on, and the transmission was in park. The car was sitting in a parking spot with

      the front end sticking into the roadway going through the apartment complex.

      Id. This Court found that because Clark’s vehicle “was parked in a parking

      space, however inartfully,” there was no evidence to support a conclusion that

      he had been operating the car. Id. at 182.


[9]   In this case, in contrast, Lawson’s vehicle was stopped in the middle of the

      eastbound lane on 18th Street. The vehicle was “partially” in a nearby parking

      lot, “but mostly in the eastbound lane.” Tr. Vol. II p. 14. We find these facts

      easily distinguishable from Clark, in which the vehicle was located in a parking

      lot and was mostly in a parking spot. In this case, the vehicle was stopped in

      the middle of an Indianapolis road, the engine was running, and Lawson, who

      was alone in the vehicle, was in the driver’s seat and told officers he was on his

      way home from a friend’s house. We find this evidence sufficient to support the

      conviction.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-334 | August 15, 2018   Page 4 of 5
[10]   The judgment of the trial court is affirmed.


       Bradford, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-334 | August 15, 2018   Page 5 of 5